Order entered September 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01126-CV

                             IN RE AARON HERBERT, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04644-A

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court are Relator’s September 17, 2019 petition for writ of mandamus and

emergency motion for relief. We request real party in interest and respondent file their responses

to the petition and motion, if any, by 12:00 P.M. WEDNESDAY, SEPTEMBER 18, 2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE